             Case MDL No. 2942 Document 464 Filed 06/05/20 Page 1 of 3



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS
INTERRUPTION PROTECTION                                MDL No. 2942
INSURANCE LITIGATION
________________________________/

            INTERESTED PARTIES’ RESPONSE IN SUPPORT OF MOTION TO
                 TRANSFER ACTIONS PURSUANT TO 28 U.S.C. § 1407

         Plaintiffs, GV KB Store LLC and GV SiestaKey LLC1 and Plaintiff Sun Cuisine, LLC2,

(hereinafter, “Respondents”), each an interested party in this action (see, ECF No. 86), pursuant to

Rules 6.1(c) and 6.2(e) of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation,

jointly respond in support of the motions to transfer the Related Actions (ECF No. 1, 4, 9).

         At this stage, Respondents concur with the pending motions that centralization under 28

U.S.C. § 1407 is appropriate and prudent3, due to the common questions of law and fact presented

by the Related Actions. These common questions of law and fact include, but are not limited to:

              The fact that all the businesses purchased business interruption coverage;

              The fact that all insurers are uniformly denying the business interruption claims;

              The legal issue of whether business interruption coverage exists for damages

                resulting from civil authority closures;

              The legal interpretation of standard form insurance policies under substantially

                similar state laws;



1
    See GV KB Store LLC et al v. Scottsdale Insurance Co., No. 1:20-CV-21815 (S.D. Fla).
2
    See Sun Cuisine LLC v. Certain Underwriter Lloyds of London, No. 1:20-cv-21827 (S.D. Fla.).
3
  Respondents reserve their right to oppose transfer and consolidation or the proper forum for
coordination prior to the Panel’s Hearing, pending the nature of any additional “tag-along” cases
or a change in circumstances.
              Case MDL No. 2942 Document 464 Filed 06/05/20 Page 2 of 3



              Whether the insured businesses suffered direct physical loss or damage; and

              Whether the insurers’ standard form virus exclusions preclude coverage.

          Any case management concerns expressed by the insurers or plaintiffs in opposition can

be addressed either by the Panel or the transferee Judge by creating separate MDL actions or

separate tracks for each insurer.

          Respondents agree with the El Novillo plaintiffs (see ECF No. 9), and support the Southern

District of Florida as the most appropriate venue based on the Panel’s typical considerations

including the location of the primary witnesses and documents; the relative accessibility of the

district for nationwide litigation; the number of related cases pending, and the experience of the

transferee judge. See, e.g., In re Mirena IUD Prod. Liab. Litig., 938 F. Supp. 2d 1355, 1358

(J.P.M.L. 2013). Here, with multiple insurance company defendants spread throughout the

country, there is no central location of witnesses and documents and thus this factor does not weigh

in favor of any potential transferee district.

          South Florida is an easily accessible venue for the parties and other witnesses. Parties and

their counsel in the Related Actions reside across the country and the Miami International Airport

is a major domestic and international hub with daily flights from all over the country and the

world.4 Currently, there are eight Related Actions pending in the Southern District of Florida and,

given the number of restaurants in South Florida and the fact that the hospitality industry has been

one of, if not the hardest hit, industry during this crisis, there will likely be additional Related

Actions forthcoming in the District. Finally, the courts in the Southern District of Florida have the

experience and resources necessary to manage a nationwide MDL efficiently and effectively. Any




4
 In addition, there are easily accessible airports in Ft. Lauderdale and West Palm Beach both
within an hour’s drive of Miami.
                                                   2
1287781
              Case MDL No. 2942 Document 464 Filed 06/05/20 Page 3 of 3



of the Judges currently presiding over one of the Related Actions would be amply qualified to

handle the consolidated matter.

          For the reasons set forth above, and in the El Novillo plaintiffs’ Response in Partial Support

of the Motion for Transfer, (ECF No. 9), Respondents respectfully request that the Related Actions

are centralized pursuant to 28 U.S.C. § 1407 and transferred to the Southern District of Florida.

          Respectfully submitted: June 5, 2020.

                                         By: /s/ Harley S. Tropin
                                            Harley S. Tropin, Esq.
                                            Florida Bar No. 241253
                                            hst@kttlaw.com
                                            Benjamin Widlanski, Esq.
                                            Florida Bar No. 1010644
                                            bwidlanski@kttlaw.com
                                            Gail A. McQuilkin, Esq.
                                            Florida Bar No. 969338
                                            gam@kttlaw.com
                                            Javier A. Lopez, Esq.
                                            Florida Bar No. 16727
                                            jal@kttlaw.com
                                            Robert Neary, Esq.
                                            Florida Bar No. 81712
                                            rn@kttlaw.com
                                            KOZYAK TROPIN & THROCKMORTON LLP
                                            2525 Ponce de Leon Blvd., 9th Floor
                                            Coral Gables, FL 33134
                                            Tel: (305) 372-1800 /Fax: (305) 372-3508
                                            Counsel for GV KB Store LLC, Siestakey LLC, and Sun
                                            Cuisine LLC




                                                    3
1287781
